              Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 1 of 27



                                                                                ·
                                                                                        FILED
                                                                                     U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT ARKANSAS

                         IN THE UNITED STATES DISTRICT COURT      APR O7 2021
                        FOR THE EASTERN DISTRICT OF ARKANSAS.AMES¥ C0RMAC       K·
                                   CENTRAL DIVISION          -;,_   c ~ K, CLER
                                                              By:     ~Q
                                                                                ·        .          '   DEPCLERK·
STACEY DANIEL                                                                PLAINTIFF

v.                                    CASE NO.

ABM INDUSTRIES INCORPORATED                                                  DEFENDANT


                                     VERIFIED COMPLAINT


         COMES NOW, Plaintiff Stacey Daniel ("Plaintiff') by and through her undersigned

counsel, and files this Verified Complaint against Defendant ABM Industries Incorporated

("Defendant") and will show as follows:

                                              PARTIES

         1.       Plaintiff Stacey Daniel is a citizen of Lamar, Johnson County, Arkansas.

         2.       Plaintiff is a former employee of the Defendant.

         3.       Upon information and belief, ABM Industries, Incorporated is a foreign

corporation with its principal place of business at One Liberty Plaza, 7th Floor, New York, NY

10006.

         4.       According to the Arkansas Secretary of State website, ABM Industries,

Incorporated has a principal address of 14141 Southwest Freeway, Suite 477, Sugar Land, Texas

77478.

         5.       At all relevant times, Defendant was authorized to, and did conduct business in

Arkansas, including but not limited to maintaining an office at 10220 W. Markham Suite 105,

Little Rock, AR 72205.
                                                         This case assigned to District Judge
                                                         and to Magistrate Judge       Of~£.
          Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 2 of 27




         6.      The Defendant maintains an office in Arkansas located at 10220 W. Markham

Suite 105, Little Rock, AR 72205.

         7.      The Defendant's registered agent for service of process in the State of Arkansas is

the CT Corporation System located at 124 West Capitol Avenue, Suite 1900, Little Rock, AR

72201.

                                  JURISDICTION AND VENUE

         8.      This Court has jurisdiction over this civil action pursuant to 28 U .S.C. §§ 1331,

1332,1343 and 1367 and this action is authorized pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C §2000e, et seq., This Court may lawfully exercise jurisdiction over

the Defendant.

         9.      This Court has supplemental jurisdiction over state law claims because these

claims form part of the same case or controversy pursuant to 28 U .S.C. § 1367.

         10.     The Arkansas Nuclear One Plant is located at 1448 AR-333 Russellville, Pope

County, Arkansas 72802, which is in this Court's jurisdiction.

         11.     Venue is proper in this Court pursuant to 28 U.S.C. §1391, in that a substantial

part of the events or omissions giving rise to this action occurred in this District, specifically in

Russellville, Pope County, Arkansas.

         12.     The Plaintiff has exhausted all administrative remedies, which is necessary prior

to filing a lawsuit under 42 U.S.C §2000e, et seq., and has commenced this lawsuit within all

applicable time frames.

                                   FACTUAL BACKGROUND

         13.     Plaintiff incorporates all preceding paragraphs as if set forth herein, word for

word.




                                                   2
          Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 3 of 27




       14.     At all relevant times, the Defendant was a services provider at the Arkansas

Nuclear One Plant ("Plant") in Russellville, Arkansas. This Plant is owned by Entergy Arkansas,

LLC ("Entergy").

       15.     Upon information and belief, the Defendant had a contract, agreement and/or

relationship to provide grounds work, fire protection, and janitorial services at the Plant for

Entergy at all relevant times herein.

        16.    As part of these contracts, agreements and/or relationships between the Defendant

and Entergy, the Defendant was required to comply and adhere to various health and safety

protocols, instituted by Entergy at the Plant.

        17.    The Plaintiff was hired by the Defendant on or about April 2nd, 2019 as a full-time

janitorial supervisor and the Plaintiff was promoted to Account Manager of the day shift for the

Defendant sometime around September, 2019.

        18.    As Account Manager, the Plaintiff was generally responsible for supervising and

overseeing employees of the Defendant to ensure they performed their jobs in a safe, effective

manner.

        19.    As Account Manager, the Plaintiff was permitted to coach and instruct employees

of the Defendant whenever those employees violated a policy or procedure of either the

Defendant or Entergy.

       20.     The Plaintiff's normal shift was from 7:00 A.M. to 3:30 P.M., five (5) days a

week, which also required the Plaintiff to be on call at all times.

       21.     During the course of the Plaintiff's employment, there were times when the

Plaintiff worked over forty (40) hours per week.

       22.     The Plaintiff performed her job in a satisfactory manner and never received a




                                                   3
         Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 4 of 27




disciplinary notice or unsatisfactory job/performance review.

        23.    Prior to August 2020, the Plaintiff never had an internal complaint filed against

her by any employee of the Defendant.

        24.    On August 20, 2020, the Plaintiff left for vacation in Florida.

        25.    On August 20, 2020, Christopher Holland ("Holland") was employed with the

Defendant and worked at the Plant with the Plaintiff as a grounds crew supervisor.

        26.    At this time, Holland had relatives who were employed by Entergy and who

worked at the Plant.

        27.    Prior to leaving for vacation, the Plaintiff received a text from Holland which

made fun of employee Rachelle Charles, an employee of the Defendant, after Holland had made

Charles cry at the Plant during working hours.

        28.    During her trip in Florida, the Plaintiff remained on-call and checked her work

email and took work-related phone calls.

        29.    While the Plaintiff was on vacation, Holland served in a supervisor capacity in the

Plaintiffs absence.

        30.    On August 21, 2020, ABM employee Andrea Reinhart reported to Holland that

she did not feel good and that she was exhibiting symptoms of fever during her afternoon shift at

the Plant.

        31.    The Defendant's Code of Business Conduct provides that "Any unsafe working

conditions or practices must be reported immediately."

        32.    Holland did not report Reinhart's symptoms immediately upon learning of them.

        33.    Upon information and belief, Holland told Reinhart to finish her shift on the 21st,

even though at this time there were COVID-19 workplace restrictions in effect and that




                                                 4
         Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 5 of 27




Holland's order was against protocols in place at that time which mandated that ABM employees

who were not feeling well were to be removed from the work site immediately.

       34.    Reinhart continued working her day shift at the Plant and left at approximately

5:30 P.M. on August 21, 2020.

       35.     Later, on August 21, 2020, Reinhart's condition worsened and she reported

having a 101.5 degree fever.

       36.     Holland shared Reinhart's confidential medical information with a non-ABM

employee on August 21, 2020, which was in violation of Defendant's employment policies

and/or applicable HIP AA laws.

       37.     Holland then contacted Dan Apple, who, at the time was a site manager for

Entergy at the Plant and informed Apple that Reinhart had exhibited COVID symptoms.

       38.     Upon hearing this, Apple instructed Holland to contact the COVID call line for

Entergy so Reinhart's name would be put in the Covid-19 registry.

       39.     Holland provided this information to Apple because Holland was "afraid of

[Reinhart's] name coming up through the Entergy database from being tested for Covid at a

hospital." See Exhibit A Text message.

       40.     After finding out that her confidential medical information had been shared,

Reinhart contacted the Plaintiff, who was still in Florida and Reinhart expressed her displeasure

with having her confidential medical information shared.

       41.     As a result of this disclosure, Reinhart filed an internal complaint against Holland

for allegedly violating HIP AA laws with ABM' s internal human resources department.

       42.     Holland was allowed to continue to working on-site at the Plant while the

Defendant conducted an internal investigation into Holland sharing private medical information.




                                                 5
        Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 6 of 27




       43.     The Plaintiff was then contacted by Apple on August 22, 2020, while still on

vacation.

       44.      Upon information and belief, Apple informed the Plaintiff that Entergy was very

upset that Holland did not immediately report Reinhart's presumed illness, especially because

employees work in close quarters at the Plant and because Holland allowed Reinhart to stay

onsite for a number of hours after she told Holland she was not feeling good.

       45.     Entergy was further upset because of the potential exposure to COVID that

Holland allowed at the Plant, since at the time COVID was running rampant through the region

and because applicable guidelines at the time required companies to presume positive COVID-19

tests of workers who were not feeling well.

       46.     After being contacted by Apple, the Plaintiff communicated with Holland about

Holland's failure to report Reinhart's illness over text and via phone conversation, while still on

vacation.

       47.     On Sunday, August 23, 2020, the Plaintiff had a phone conversation with Holland

regarding the sharing of confidential medical information of ABM employees with non-ABM

employees and about why it was improper.

       48.     During this conversation, the Plaintiff coached Holland about why it is

inappropriate to share employee medical information with individuals who are not employed by

ABM and discussed the risks posed by allowing Reinhart to remain onsite.

       49.     During this conversation, Holland became very upset and angry with the Plaintiff

and proceeded to yell at the Plaintiff and eventually hung up on the Plaintiff.

       50.     During this phone call, and at all relevant times leading up to this phone call, the

Plaintiff was Holland's supervisor and Holland was a subordinate of the Plaintiff.




                                                 6
         Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 7 of 27




        51.       The Plaintiff has not had any direct contact with Holland after the phone call on

August 23, 2020.

        52.       Approximately three months prior to the August 23rd incident, the Plaintiff gave

Holland a verbal write-up for another violation of ABM policy and Holland signed an

acknowledgment upon receipt of this write-up.

        53.       Plaintiff was set to return to work from her vacation on Monday, August 31,

2020.

        54.       Prior to returning to work, the Plaintiff received a text from Eric Conrad

("Conrad"), a regional operations manager for the Defendant on Sunday, August 30, 2020.

        55.       In this text, Conrad asked the Plaintiff if the Plaintiff could meet Conrad at the

Hampton Inn lobby located in Russellville, Arkansas to catch up on things before the Plaintiff

went in to work her shift.

        56.       The Plaintiff agreed and met Conrad before going into the Plant to work her shift

on August 31, 2020.

        57.       During this meeting, Conrad informed the Plaintiff that Holland had filed an

internal complaint against the Plaintiff for harassment and that the Plaintiff would have to be

cleared by Entergy before returning to the Plant.

        58.       After this meeting, Conrad informed the Plaintiff that Conrad was going to go to

the Plant to meet with Lisa Marvin ("Marvin"), who at the time was the Employee Concerns

Representative for Entergy at the Plant.

        59.       Conrad told the Plaintiff the investigation into the internal complaint filed by

Holland would take 2-3 days and then the Plaintiff would be allowed back on site and cleared to

return to work.




                                                    7
         Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 8 of 27




       60.      After being informed of this investigation, the Plaintiff was instructed to work

from home.

       61.      Upon information and belief, Holland was able to remain working on-site at the

Plant while the investigation was ongoing.

       62.      On September 2, 2020, the Plaintiff texted Conrad asking about an update on the

investigation and when the Plaintiff would be able to return to work to which Conrad stated the

investigation was still ongoing.

       63.      On September 8, 2020 after the Plaintiff had not been updated on the

investigation, she texted Conrad inquiring about the investigation and Conrad replied the

investigation was wrapping up and that an update would be provided soon.

       64.      On September 14, 2020, neither Conrad, nor any other ABM representative had

reached out to the Plaintiff regarding her investigation. On this day the Plaintiff called and texted

Conrad but received no response.

       65.      On September 16, 2020, the Plaintiff texted Conrad after receiving a text message

from Holland, which, upon information and belief, was sent while Holland was on-site and on

company time.

       66.      On September 16, 2020, the Plaintiff filed a Police Report against Holland for

harassment, for spreading rumors at work that the Plaintiff would not be coming back to work

and for driving by the Plaintiffs home on multiple occasions. See Exhibit B.

       67.      As a result of these text messages, the Plaintiff also filed an internal complaint

with ABM human resources against Holland on September 16, 2020 for harassment.

       68.      After filing this internal complaint against Holland, the Defendant allowed

Holland to continue to show up to work, even though an internal complaint had been filed




                                                  8
           Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 9 of 27




against him.

       69.     Around the time the Plaintiff received these text messages, the Plaintiff heard

from ABM employees that Holland was telling them the Plaintiffs mom was sick and the

Plaintiff would not be coming back to work with ABM as the Plaintiff had been fired.

       70.     At this time, the Plaintiff was unaware of her job status with the Defendant

because the Plaintiff had not been provided an update of the pending investigation and was being

told she was not yet allowed back to the work-site as the investigation against her was still

ongoing.

       71.     On September 18, 2020 the Plaintiff received a phone call from an Entergy

employee that informed the Plaintiff that the Defendant had the name tag taken off of the

Plaintiffs office door at the Plant and that the Plaintiffs personal things had been removed from

the Plaintiffs desk.

       72.     At the time the Plaintiff was informed of these events, she had yet to receive word

on the status of her investigation, as she was still at home and was not allowed back to the work

site by the Defendant.

       73.     During the investigation, the Plaintiff requested that Holland not be allowed into

the Plaintiffs office because he had his own space and because the Plaintiff had employee files

and private medical notes in the Plaintiffs office.

       74.     However, since the Plaintiff had been instructed to work from home pending the

investigation, Holland had spent long hours in the Plaintiffs office with the door closed.

       75.     After learning of Holland's actions, the Plaintiff reached out to Lisa Marvin to

inquire about the investigation and, upon information and belief, Marvin informed the Plaintiff

that Marvin was unaware of any ongoing investigation against the Plaintiff, even after Conrad




                                                 9
        Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 10 of 27




said Entergy would have to clear the Plaintiff before she was able to show back up to work.

       76.     Upon information and belief, Entergy never suspended the Plaintiff from coming

on site at the Plant while the investigation was ongoing.

       77.     At about this same time, The Plaintiff was made aware that an ABM grounds

crew employee, Dustin Kane had been terminated by ABM after he had filed a claim with ABM

human resources after being called a profanity by another ABM employee.

       78.     On or about September 21, 2020 the Plaintiff was notified that her work badge

had been turned off, but the Plaintiff had yet to hear any results from the investigation that was

filed against her from any representative of the Defendant.

       79.     The Plaintiff, during the investigation was required to rely on rumors from ABM

and Entergy employees about her job status, while Holland, at all times during the investigation

was allowed to continue to go to the Plant to work.

       80.     As the investigation dragged on, it became apparent that the Plaintiff was not

going to have a job with the Defendant.

       81.     The Plaintiff was notified by management of the Defendant that her last paycheck

would be received on October 12, 2020.

       82.      The Plaintiff never received any documentation, or ·written communication

concerning the findings of the investigation opened against her.

       83.     The Plaintiff was never notified or given a summary of the Defendant's findings

for the internal complaint brought against the Plaintiff by Holland.

       84.      Instead, management of the Defendant informed the Plaintiff that it was unlikely

that the Plaintiff would be able to return to work and work in the same environment as Holland.

       85.     This reason for termination was mere pretext for discrimination based upon




                                                 10
         Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 11 of 27




Plaintiff's sex and retaliation for the protected activities the Plaintiff engaged in.

        86.     The Plaintiff was never allowed to return to the site after receiving her last

paycheck to clear out her personal items from her office at the Plant.

        87.     Upon information and belief, if the Defendant wanted to fire and/or terminate an

employee at the Plant, who was employed by the Defendant for more than ninety days, the

Defendant had to get approval through Defendant's human resources department and approval

through Entergy's human resource officer, who at the time of the Plaintiff's dismissal was

Angela Kendrick.

        88.     Upon information and belief, representatives of the Defendant did not get

approval from Entergy's human resources representative prior to terminating the Plaintiff, who

had been employed by the Defendant for more than ninety days.

        89.     Included items that the Plaintiff was never allowed to retrieve from the worksite

included: an instapot, steel-toed Twisted-X shoes, and various pictures and family heirlooms.

        90.     Prior to the internal complaint filed by Holland, upon information and belief, the

Plaintiff had a clean work record with no disciplinary actions filed against her.

        91.     To the contrary, Holland had numerous formal internal complaints filed against

him by ABM employees and had been disciplined for violating ABM protocols and procedures

in the past.

        92.     The Plaintiff was issued a reduction of force letter on October 1, 2020 which

stated that her position as Account Manager would be discontinued at the Plant located outside

of Russellville, Arkansas.

        93.     However, this Account Manager position previously held by the Plaintiff was not

discontinued.




                                                   11
        Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 12 of 27




        94.    Upon information and belief, Charles Tudor ("Tudor") filled in as Account

Manager and/or Supervisor for the Plaintiff after the Plaintiff was instructed to work from home

and immediately following the Plaintiff's termination of employment from the Defendant.

        95.    Upon information and belief, Tudor served in this role temporarily because the

Defendant was making arrangements to have Gregory Peltz ("Peltz") relocate from Three Mile

Island Nuclear Plant in Middleton, Pennsylvania to serve in the role of Account Manager at the

Plant in Russellville due to the planned decommissioning of the Three Mile Island plant.

        96.    Upon information and belief, prior to re-locating to work at the Russellville Plant,

Peltz worked as Account Manager at the Three Mile Island plant for GCA Services Group,

which is a company that ABM previously acquired.

        97.    Upon information and belief, Peltz performed and had substantially the same job

responsibilities at the Three Mile Island plant as the Plaintiff had at the Russellville Plant.

        98.    Upon information and belief, in 2019, the Three Mile Island plant began a series

of decommissioning projects, which meant certain employees of the Three Mile Island Plant

would be re-assigned and/or out of a job.

        99.    Due to the impending closure/decommissioning of the Three Mile Island plant,

Peltz was hired/reassigned to the Russellville Plant in approximately October or November of

2020.

        100.   Upon information and belief, the Defendant paid for Peltz's moving expenses to

relocate his family to Arkansas prior to beginning work at the Russellville plant.

        101.   Peltz's current position upon his hire and relocation to work for the Defendant at

the Russellville plant was that of Account Manager.

        102.   Upon information and belief, Peltz was terminated by the Defendant shortly after




                                                  12
        Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 13 of 27




his hire at the Russellville location.

        103.    The reason for Peltz's termination was that he could not pass certain certification

tests that were administered by Entergy which were required by certain ABM employees like

Peltz to work in the Plant.

        104.    Upon information and belief, the Defendant hired Tammy Warren ("Warren") to

replace Peltz as Account Manager, the position previously held by the Plaintiff.

        105.    Upon information and belief, Warren lives and resides with Stephanie

Schumacher ("Schumacher"), who is Holland's sister.

        106.    Upon information and belief, shortly after Warren was hired as Account Manager

for the Defendant, Holland was promoted from night shift supervisor to grounds manager for the

Defendant.

        107.    This promotion runs afoul of the Defendant's Code of Business Conduct ("Code")

which states in pertinent part that "a conflict of interest occurs when... an employee's private

interest interferes in any way, or even appears to interfere, with the interests of the Company."

        108.    In addition, under the Code, related to conflicts of interests, is a provision which

lists examples of potential conflicts of interest.

        109.    One such conflict of interest listed under the Code is when "You or your family

member receives an improper personal benefit as a result of your position with the Company."

        110.    In this provision of the Code, "family members" includes, among other things,

"siblings" and "any person who lives in your household."

        111.    Holland received an improper benefit of being promoted after his direct

supervisor, Warren, moved in with Holland's sister, Schumacher.

        112.    The Plaintiff, at all times after Warren's hire and Holland's promotion remained




                                                     13
        Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 14 of 27




unemployed, despite reasonable best efforts to find employment.

       113.    The Account Manager position previously held by the Plaintiff was not

discontinued at the Russellville Plant.

       114.    Upon information and belief, Holland has other relatives who work at the Plant,

including Jason Young.

        115.   The Plaintiff's termination of employment by the Defendant was wrongful,

pretextual, discriminatory and retaliatory of which, as a result, the Plaintiff has suffered damages

in an amount that exceeds the amount required for federal diversity jurisdiction.

                                     COUNTI
                       RETALIATION IN VIOLATION OF TITLE VII

        116.   Plaintiff incorporates all preceding paragraphs as if set forth in full herein word

for word.

        117.   This cause of action is filed pursuant to Title VII of the Civil Rights Act of 1964

as amended, 42 U.S.C. §2000e et seq regarding unlawful employment practices exercised by the

Defendant of which the Plaintiff suffered.

        118.   At all relevant times the Defendant employed more than fifteen employees.

        119.   At all relevant times, the Defendant had continuously been an employer engaged

in an industry affecting commerce within the meaning of Title VII.

        120.   At all relevant times, the Defendant had a Code of Business Conduct ("Code")

which states, "We take all reports of possible misconduct seriously, and all concerns will be

handled quickly, discreetly and professionally. [ABM] does not tolerate retaliation against

anyone who raises a question or provides information in good faith about anything that may be a

violation of the law, our code or one of our Company's other policies."

        121.   In addition, the Defendant's Code provides: "ABM does not tolerate any form of



                                                 14
        Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 15 of 27




unlawful workplace discrimination, harassment, retaliation, bullying, threatening behavior or

violence."

        122.   Pursuant to the Code, "[ABM] has zero tolerance for retaliation. Any employee or

manager who attempts to retaliate against an individual who has reported a violation or possible

violation of this Code will face serious disciplinary action, up to and including termination."

        123.   In addition, if an employee of the Defendant became "aware of any activity that is

or may be in violation of our Code or any law or regulation applicable to our business, it is your

responsibility to report such violation."

        124.   Notably, under the Code, "a failure to report a violation is itself in violation of

this Code."

        125.   The Plaintiff made an internal complaint to the Defendant for violations of the

Code that the Plaintiff observed while she was an employee of the Defendant.

        126.   The filing of this internal complaint was protected activity under Title VII and

applicable laws and regulations and was in compliance with the Defendant's Code.

        127.   Plaintiff alleges that she suffered retaliation and harm because of her protected

activity, in violation of 42 U.S.C. § 2000e-3(a).

        128.   The retaliation suffered by the Plaintiff was the but for cause which led to an

adverse employment outcome for the Plaintiff which was causally connected to Plaintiffs

protected activity.

        129.   As a result of this unlawful retaliation, Plaintiff has suffered and continues to

suffer harm, including but not limited to lost wages and benefits, diminished employment

opportunity, humiliation, embarrassment, mental anguish and emotional and physical distress.

        130.   As a direct and proximate result of the Defendant's unlawful retaliation, Plaintiff




                                                    15
        Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 16 of 27




is entitled to all remedies available for violations of the anti-retaliation provisions of Title VII,

including an award of punitive damages and reasonable attorney's fees under 42 U.S.C. §2000e-

5(k).

                                      COUNT II
                        GENDER DISCRIMINATION UNDER TITLE VII

        131.    Plaintiff incorporates all preceding paragraphs as if set forth herein, word for

word.

        132.    Gender is a protected class or group under Title VII.

        133.    Plaintiff at all relevant times was a member of a protected class.

        134.    During the Plaintiffs employment she met the employer Defendant's legitimate

job expectations and was qualified to perform her job as Account Manager.

        135.    After Holland, a white male, filed an internal complaint allegedly for harassment

with the Defendant against the Plaintiff, the Plaintiff was instructed to stay away from the job

site while the investigation was ongoing.

        136.    The Plaintiff subsequently filed an internal complaint against Holland alleging

harassment after receiving disparaging messages and threats from Holland.

        13 7.   Upon information and belief, both the complaint filed by the Plaintiff against

Holland and the complaint filed by Holland against the Plaintiff were for harassment, which

therefore meant the complaints were of comparable seriousness.

        138.    After the Plaintiff filed her internal complaint against Holland, Holland was not

instructed to stay away from the job site while the investigation against him was ongoing, all

while the Plaintiff was instructed to stay away from the job site.

        139.    Upon information and belief, both Holland and the Plaintiff communicated with

Eric Conrad regarding their internal complaints.



                                                   16
        Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 17 of 27




        140.   Both the Plaintiff and Holland were subject to the Defendant's Code, which did

not tolerate any form of workplace harassment or retaliation.

        141.   During the course of these two investigations, the Plaintiff was treated differently

and less favorably than Holland, and the Plaintiff was discriminated against on the basis of her

sex.

        142.   The Plaintiffs gender/sex was a motivating factor and/or sole reason to subject

the Plaintiff to disparate discipline and any proffered reason for Plaintiffs discharge was mere

pretext for intentional gender discrimination against the Plaintiff.

        143.   The Defendant allowed inconsistent internal investigation procedures to apply to

Holland and the Plaintiff after each had an internal investigation opened against them.

        144.    As a direct and proximate result of this gender discrimination, the Plaintiff has

suffered an adverse employment action which was causally connected to the Plaintiff filing her

internal complaint against Holland.

        145.    The Defendant has discriminated against the Plaintiff on the basis of her gender in

violation of Title VII.

        146.    The Defendant's conduct and improper treatment of the Plaintiff was intentional,

deliberate, willful, malicious and conducted in callous disregard of the rights of the Plaintiff.

        147.    The Defendant's policies, practices and procedures, or lack thereof, have

produced a disparate impact on the Plaintiff with respect to the terms and conditions of her

employment.

        148.    As a result of Defendant's alleged conduct, the Plaintiff has suffered and

continues to suffer harm including, but not limited to, lost wages and benefits, diminished

employment opportunities, humiliation, embarrassment and emotional distress.




                                                  17
        Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 18 of 27




        149.   By reason of Defendant's discrimination, Plaintiff is entitled to all remedies

available to her under Title VII, including an award of punitive damages. Reasonable attorney's

fees should be awarded under 42 U.S.C. §2000e-5(k).

                                     COUNT III
                    VIOLATION OF THE ARKANSAS CIVIL RIGHTS ACT

        150.   Plaintiff incorporates all preceding paragraphs as if set forth herein, word for

word.

        151.   The Arkansas Civil Rights Act, 16-23-101 et seq. provides individuals the right to

be free from discrimination because of race, religion, national origin or gender.

        152.   The Arkansas Civil Rights Act ("ACRA") includes protection for an individual's

right to obtain and hold employment without discrimination.

        153.   Any person who is injured by an intentional act of discrimination in violation of

the ACRA shall have a civil action in a court of competent jurisdiction to enjoin further

violations, to recover compensatory damages and punitive damages, and, in the discretion of the

court, to recover the costs of litigation and a reasonable attorney's fee.

        154.   Section 108(a) of the ACRA provides: "A person shall not discriminate against

any individual because the individual in good faith has opposed any act or practice made

unlawful by this subchapter or because the individual in good faith made a charge, testified,

assisted or participated in any manner in an investigation, proceeding or hearing under this

subchapter."

        155.   The Plaintiff, in good faith, made a charge in an internal investigation which

resulted in the Plaintiff being discriminated and retaliated against on the basis of gender.

        156.   As a direct and proximate result of the Plaintiff's charge, the Plaintiff has suffered

an adverse employment action which is causally connected to the protected activity the Plaintiff



                                                  18
        Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 19 of 27




engaged in.

       157.    By reason of Defendant's discrimination, Plaintiff is entitled to all remedies

available to her under the Arkansas Civil Rights Act, including an award of punitive damages.


                                            JURY TRIAL

       158.    Plaintiff requests a jury trial on all issues so triable.

                                      PUNITIVE DAMAGES

       159.    In addition to compensatory damages for actual losses that the Plaintiff has

suffered, the Plaintiff asks for punitive damage from the Defendant.

       160.    Punitive damages should be imposed to punish the Defendant from intentionally

retaliating and discriminating against the Plaintiff, and to deter others from similar conduct. In

this case, punitive damages are appropriate because the Defendant knew or should have known,

in light of the surrounding circumstances, that their conduct would naturally and probably result

in damage to the Plaintiff and that they continued such conduct with malice or in reckless

disregard of the consequences from which malice may be inferred or, the Defendant intentionally

pursued a course of conduct for the purpose of causing the Plaintiff damage, or they did both. In

arriving at the amount of punitive damages, the financial condition of the Defendants should be

considered.

                                        PRAYER FOR RELIEF

        161.   The Plaintiff can establish damages that exceed the amount required for this court

to have jurisdiction.

       WHEREFORE, Plaintiff respectfully request that this Court enter an appropriate order

that commands the Defendant to make the Plaintiff whole by providing appropriate relief in the

form of back pay, with prejudgment interest in an amount to be determined at trial, and other



                                                   19
        Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 20 of 27




affirmative relief necessary to eradicate the Defendant's unlawful employment practices,

including potential reinstatement of the Plaintiff. In addition, the Plaintiff requests the Court to

award: front pay, compensation for past and future pecuniary losses and non-pecuniary losses

including, but not limited to compensatory damages for humiliation, diminished employment

opportunity, embarrassment, mental anguish and emotional and reputational harm stemming

from the Plaintiff's wrongful termination, in amounts to be determined at trial, plus post-

judgment interest; and an award of punitive damages to be paid to the Plaintiff for Defendant's

intentional, malicious and reckless conduct, and for compensation for personal effects that the

Plaintiff has not been able to retrieve from the Plant and for an award of Plaintiff's costs and

attorney's fees and for all other relief that this Court finds the Plaintiff so entitled.



                                                         Respectfully submitted,

                                                         Stacey Daniel, PLAINTIFF




                                                         Robertson, Beasley, Shipley
                                                         & Robinson, PLLC
                                                         315N. 7th Street
                                                         Fort Smith, AR 72901
                                                         4 79-782-8813
                                                         479-785-0254 (fax)
                                                         chooks@rbsr-attomeys.com
                                                         bshipley@ rbsr-attorneys.com
                                                         jrobinson@rbsr-attorneys.com




                                                    20
      Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 21 of 27




                                           VERIFICATION

State of Arkansas

County of ~llS:a:)

       I. ~         0.fil:Je. /i1ne/ being duly sworn, says that I am the Plaintiff in the above-
captioned case and have authorized the filing of this Complaint. I have reviewed the allegations

made in the Complaint, and to those allegations of which I have personal knowledge, I believe

them, to the best of my knowledge to be true.


Executed this   5H,      day of April, 2021.




                                        ACKNOWLEDGMENT

STATE OF ARKANSAS                                     )

COUNTY OF            :Jb MS'1\'V'                     )SS
                                                      )

~      Subscribed and sworn before me, a Notary Public, this          S          day of
MMeh, 2021.                                                 ~
My Commission Expires:             '-r:1;7-Z<~>....           ~
    /I/),,& .-)o.>-6                                              ublic
Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 22 of 27




     Ok so I just
     got a text from
     Andrea saying
     she talked with
     you? I couldn't
     get ahold of you
     so I had talked
     with her an told
     her since she
               •
     was running a
     101.5 temp they
     had to get tested
     my sister was
     .• . :~L     ~    .-.. .• . L .-.. ...,_ I
                                                  0                  EXHIBIT

                                                                 I     t1
         Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 23 of 27




,111 1/c·11zu11 LT E                       8 :44 AM




                       i'
                        -
                            •
                                 Chris Holland
                                I Mobile


              my sis er was
              with me when I
              got the text and
              when I talked
              with her... I got a
              hold of nick and
              told him I got
              ahold of Pearson
              and I told him
              I was going to
              call Apple he
              said not to worry
              about doing thato
              since it's not
          o       ~ I
                       111                    0       <
        Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 24 of 27



,,11   'l.'011   LH                    8:45 AM               ssu -




                      1,     Chris Holland
                       - ,, I Mobile




                 since it's not
                 confirmed ..... H
                 owever keep in
                 mind my sister
                 was with me
                 and me being
                            •
                 me worrying
                 about doing the
                 right thing got a
                 hold of dan he
                 prompted me
                 to contact the
                 Covid line for
                 Cn+nrrn,                    A nrl
                                                         0
                      l 11               0           <
       Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 25 of 27




,Ill Verizon LTE                         8:45 AM            85"u•




                   t'
                    -
                        II'
                               Chris Holland
                              I Mobile



           Entergy..... And
           there names
           have been put
           in registry. I
           was afraid of
           their names
                •
           coming up
           through Entergy
           database from
           being tested for
           Covid at hospital
                              8/22/20 6:58 AM


              So, did you                              q,
        o mI                                       @    ~
                   : 11                    0       <
                             Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 26 of 27

 Incident#        20-09116                                        Lamar Police Department                                                             Report Date            09/16/20

 Page               1   of   2                                                      Incident Report                                                                           5:50AM
                                                                                                                                                      Report Time
Status                       Exception Clearance          Date                                              Reporting Officer                            ORI/Agency
                                                        Not Applicable                                      L 1 Griggs, Gaston                              AR0360300
  Active
                             Assigned Officer                                                               Entered By       Approving Officer
                                                                                                               GGriggs
                             Assisting Officers




Race White                        Ethnicity                        Home Phone                       Work Phone                     Other Phone
                                  Not Hispanic/Latino                                                                              (479)518-1058
US Citizen       Legal Alien            Doc Type                                  lmmig Doc#                                       Nationality
 Yes
Home,:A@dress                                                                                                                      Employer
 £.'91 • . I e Fl D                                                                                                                Ano
Work Address                                                                                                                       Occupation
 ST.Russellville, AR 72801




Earliest Possible Date

  #
  1
      09/16/2020
      Statute/Code
           00-00-000
                                 ·-
                                 Time
                                  05:50
                                               Latest Possible Date
                                                    09/16/2020
                                                                             Time
                                                                               05:50
                                                                                                                      FeVMisd All/Comp
                                                                                                                                  Completed 20
                                                                                                                                                 Loe
                                                                                                                                                               88
                                                                                                                                                                            Wpn CATypes
                                                                                                                                                                             99
MO                                                                                                                                                      Method Of Entry             # Prems
 Subject filed an information report in regards to a disgruntle employee driving passed her home and                                                    n/a                              0
Location Types             13 Hway/Road/Alley       37 Abandoned/Condemned       48 Industrial Site            Bias Motivation Codes
                                                                                                                                                                  43 Lesbian, Gay, Bisexual,
                           14 Hotel/Motel           Structure                    49 Military Installation
                                                                                                               ANTl-                 23 Protestant                or Transgender, Mixed
 01 Air/Bus/Train Terminal 15 Jail/Prison           38 Amusement Par1<           50 Par1</Playground
                                                                                                                                                                  Group (LGBn
 02 Bank/S&L               16 Lake/Waterway         39 Arena/Stadium/Fair        51 RestArea                    11White                  24 Islamic (Muslim)
                                                                                                                                         25 Other Religion        44 Heterosexual
 03 Bar/Night Club         17 Liquor Store          grounds/Coliseum             52 School-                     12 Black or African
 04 Church/Synag/Temple 18 Par1<ing Lot/Garage      40 A TM Separate from Bank   College/University             American                 26 Multi-religious group 45 Bisexual
                                                                                                                                         27 Atheist/Agnostic      51 Phys Disability
 05 Commercial/Off Bldg    19 Rental Storage        41 Auto Dealership           53 School-                     13 American Indian or
                           Facility                 New/Used                     Elementary/Secondary                                    31 Areb                  52 Mental Disability
 06 Construction Site                                                                                           Alaska Native
                           20 Residence/Home        42 Camp/Campground           54 Sheher-                                              32 Hispanic or Latino    61 Male
 07 Convenience Store                                                                                           14 Asian
                                                                                                                                         33 Not Hispanic or       62 Female
 08 Dept/Discount Store    21 Restaurant            44 Daycare Facility          Mission/Homeless               15 Multi-races, Group
                           23 Service/Gas Station   45 Dock/Wharf/Freight/       55 Shopping Mall                                        Latino                   71 Transgender
 09 Drug Sir/Dr Off/Hosp                                                                                        16 Native Hawaiian or
                                                    Modal Terminal               56 Tribal Lands                                         41 Gay (male)            72 Gender Non-Conforming
 10 Field/Woods            24 Specialty Store                                                                   Other Pacific Islander
                                                                                                                                         42 Lesbian               88 None
 11 Govt/Public Bldg       25 Unknown/Other         46 Farm Facility             57 Community Center            21 Jewish
                                                    47Gambling                   58 Cyberspace                                                                    99 Unknown
 12 Grocery/Supermar1<et                                                                                        22 Catholic
                                                    Facility/Casino/Race Track


Suspected Of Using                Criminal Activity Types                                        Weapon Type(s)              20 Knife/Culling Instr      65 Fire/Incendiary Device
                                                                                                       11 Firearm (Auto)     30 Blunt Object             70 Drugs/Narc./Sleeping Pills
                                   B Buying/Receiving        C Cultivating/Manuf/Publishing
      None                         P Possessing/Concealing   O Operating/Promoting/Assisting           12 Handgun (Auto)     35 Motor Vehide             85 Asphyxiation
                                                                                                       13 Rifle (Auto)       40 Personal Weapons         90 Other
                                   D Distributing/Selling    T Transport/Import/Transmit
                                                                                                       14 Shotgun (Auto)     50 Poison                   95 Unknown
                                   E Exploiting Children     U Using/Consuming
                                                                                                       15 Other Firearm      60 Explosives               99 None
                                   A Simple/Gross Neglect I Intentional Abuse & Torment
                                   F Organized Abuse      S Sexual Animal Abuse




                                                                                                                                                                        EXHIBIT
Copyright Relativity Inc.©- RPS(Relativity Public Safety)

Printed: 2/18/2021 3:39:42 PM
                              Case 4:21-cv-00269-KGB Document 1 Filed 04/07/21 Page 27 of 27

  Incident#       20--09116                                 Lamar Police Department                                         Report Date   09/16/20

                     2   of   2                                          Incident Report                                                  5:50AM


                                  Title    Name
                                  Mrs Daniel, Stacey Diane
Race White                        Ethnicity                 Home Phone              Work Phone                Other Phone
                                  Not Hispanic/Latino                                                         (479)518-1058
US Citizen       Legal Alien              Doc Type                     lmmig Doc#                             Nationality
  Yes
                                                                                                              Employer
                                                                                                              Ano
Work Address                                                                                                  Occupation
  ST.Russellville, AR 72801
Victim Type              Injury Type          Aggravated Assault/Homicide Circumstances                 Relationship To Suspect
    Individual           None,                 None                                                     #1 N/A
Justifiable Homicide Circumstances                                                Taken to: (Hospital Name)
                                           None
Injury Description




                                  Title    Name
                                   Mr Christopher, Holland
Race Unknown                                                Home Phone              Work Phone                Other Phone

US Citizen       Legal Alien                                           lmmig Doc#                             Nationality
  Yes
Home Address                                                                                                  Employer

Work Address                                                                                                  Occupation




Narrative - Griggs, Gaston - 9/16/2020 10:50:00 AM (Initial)
     On 09/16/20 a subject, Stacey Daniel, made contact with me at the Lamar Police Department in regards to an
   employee driving by her residence in Lamar and harassing her. Prior to coming to the office, she had stated to me
   over the phone that a subject by the name Christopher Hollon had been seen by her husband driving on McGuire
   Road passed her house as well as he had called and hung up when she answered it and sent her a text. I advised
   Mrs. Daniel she needed to provide a written and signed statement on the information she wanted to file a report on.
   When she arrived at the Police Department, she filled out a statement that stated on the morning of 09/17/20 at
   12:47 AM she received a text message from a disgruntle employee telling her to stop telling employees lies and
   other things and threatening her with slander as well as asking he if she knew what that was. She then stated that on
   08/22/20 there was a work issue with an employee, Christopher Hollon and she had given him a coaching on sharing
   private medical information on employee with his family and friends. She stated that he was yelling at her and hung
   up. She then stated at that point she was informed on 08/30/20 by her direct supervisor that she wasn't to contact
   him or anything until they investigated things and got back with her. She stated she had done what was asked and
   also Chris Hollon has been seen driving by her home at different times in the morning and later afternoon. Mrs.
   Daniel advised that she only wanted to file the report for information and record purposes only. She advised that she
   did not want Lamar Police Department to proceed with any further action and she did not at this point want to file for
   charges on any part if the reported information. A copy of the text sent is attached to the report. No further actions
   have been taken.




Copyright Relativity Inc.© - RPS(Relativity Public Safety)

Printed : 2/18/2021 3:39:42 PM
